DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicants Amendment filed 1/4/2022 has been entered.  In the Amendment claim 17 has been amended and claims 1-16 and 18-20 are cancelled.  Claim 17 is pending for examination.  
The amendment cancelling claim 18 has rendered moot the objection to the Drawings made in the Non Final Office action dated 08/04/2021.  The amendment cancelling claim 18 has rendered moot the 112b rejections to claim 18.  Accordingly, the objection to the Drawings and the 112b rejection to claim 18 is withdrawn.
The amendments to claim 17 have overcome the 112b rejections to claim 17.
References cited but not appearing in any current Form 892 may be found in previous Form 892’s or IDS’s.
Response to Arguments
	Applicant’s arguments filed on 01/04/2022 have been fully considered but they are considered moot.  Independent claim 17 has been amended to include subject matter and limitations that were not presented in the original claims examined.  Thus, the claim rejections based on the prior art have been amended to include art to meet the amended claim limitation and/or previously presented art has been further analyzed to meet the claim limitations.  

Examiner respectfully disagrees.  Reliance on a number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.  In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991).  Here, Applicant has not provided more evidence as to why six references is itself evidence of non obviousness.  Accordingly, this argument is not persuasive.  
	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17, lines 12 and 15 recite “a loop”.  It is not clear whether the second occurrence to the loop is referring to the first occurrence of “a loop” or to another loop.  For the purpose of 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nordt (US 7670306) in view of Summit (US 2014/0142486), in view of Ledezma (US 2016/0081838), in view of Watts (US 2014/0288475), in view of Bushby (2019/0298562) and in further view of Wokovich (Attached NPL entitled, “Evaluation of substrates for 90° peel adhesion—A collaborative study. I. Medical tapes”).
Regarding claim 17, Nordt (in an embodiment of Figs. 1-6) discloses a brace for a joint of a body, (col. 15, line 58 to col. 16, line 10; see annotated Fig. 5 below)

    PNG
    media_image1.png
    724
    624
    media_image1.png
    Greyscale

comprising a framework of support  110 (framework 110, col. 15, line 58 to col. 16, line 10; 10) extending between a first proximal end portion of the brace (annotated Fig. 5) and a second distal end portion of the brace (col. 16, lines 14-15, annotated Fig. 5 above), the framework comprising:(a) a first band or strap 154 (strap 154, col. 18, lines 23-43) located at the first proximal end portion of the brace (see annotated Fig. 5) and configured to form a first, proximal opening of the brace comprising a loop (Fig. 6) for encircling a portion of the body on a proximal side of the joint (Fig. 6, col. 18, lines 23-43), wherein the framework forms a second, 

    PNG
    media_image2.png
    725
    618
    media_image2.png
    Greyscale

 having a section of reduced rigidity 120 (annotated Fig. 4; permanent opening 120; sleeve 130 defines openings 132 that generally align with openings 120 in the framework, col. 16, lines 25-50; thus the lateral openings in Fig. 5 that align with openings 132 are openings 120) and operatively connected between the first proximal and second distal end portions of the brace on a second, lateral side of the brace (annotated Fig. 4) ; and (d) struts extending radially from the first and second elastomeric hinges (portions of framework extending radially, see annotated Figs. 4 and 5), the struts comprising strips (strip is defined as a long narrow piece of 
	Nordt in an embodiment of Figs. 1-6 discloses the invention as described above.  
	Nordt in an embodiment of Figs. 1-6 does not explicitly disclose a first band or strap configured to form a first, proximal opening of the brace comprising a closed loop for encircling a portion of the body on a proximal side and a second distal opening of the brace comprising a closed loop for encircling a portion of the body on a distal side of the joint.
	Nordt in an embodiment of Figs. 10-17 teaches an analogous brace 3000  for a joint of a body comprising an analogous framework 182 (framework 182, col. 19, lines 41-49) and a first band or strap 200, 202 (tensioning belt 200, fastening pad 202, col. 20, lines 22-39; see Fig. 17 which shows a fastening belt 200 and fastening pad 202 forming a closed loop for encircling a portion of the body on a side of the joint).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that a first band or strap configured to form a first, proximal opening of the brace comprising a loop for encircling a portion of the body on a proximal side of the brace for a joint of a body of Nordt in an embodiment of Figs. 1-6, forms a closed loop, as taught by Nordt in an embodiment of Figs. 10-17, and that a second distal 
Nordt as combined discloses the invention as described above.
Nordt as combined does not disclose the struts comprising strips having a thickness of from 1 to 4 mm and a width of from 3 to 10 mm.	
Summit teaches an analogous brace 100 ([0039]) having analogous struts comprising strips 452, 454 (elongated portion 452, elongated portion 454, [0041], Fig. 2), having a thickness of  from 1 to 4 mm (Summit teaches thickness from between about 0.05 and 0.5 inches [which is equal to 1.27 mm – 12.77 mm] which range includes values of from 1 to 4 mm) and a width of from 3 to 10 mm  (Summit teaches width  from between about 0.25 inch and 2 inches which is equal to 6.35 mm to 50 mm, which include values which fall in the claimed range of 3 to 10 mm). 
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the strips of the brace for a joint of a body of Nordt as combined to have thickness of  from 1 to 4 mm and a width of from 3 to 10 mm, as taught by Summit, in order to provide an improved brace that is light weight (Summit, [0037]).  
Further, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide a thickness of the strip of the brace of Nordt as combined in view of Summit is from 1 to 4 mm and a width of  the strip is from 3 to 10 mm, as Applicant has appeared to place no criticality on the claimed ranges and since it has been held In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Nordt as combined in view of Summit discloses the invention as described above.
Nordt as combined in view of Summit does not disclose the struts comprising strips comprised of a material having a durometer of 60 to 80 on the Share A scale.
Ledezma teaches an analogous brace 10 (ankle support brace 10, [0021]) having an analogous strut 36 (outer layer 36) comprised of an analogous material having a durometer of 60 to 80 on the Share A scale (Ledezma teaches Shore A durometer of 80-84, [0024]; the value 80 of the Ledezma range falls within the claimed range of 60-80 on the Shore A scale).  
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the struts comprising strips of the brace for a joint of a body as disclosed by Nordt as combined in view of Summit to have a durometer of 60-80 on the Share A scale, as taught by Ledezma in order to provide an improved brace having an improved combination of support, flexibility and comfort that can better meet the needs of each individual patient (Ledezma, [0006]).
Further, It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide the durometer of the struts comprising strips of the brace for a joint of a body as disclosed by Nordt as combined in view of Summit and Ledezma is 60 to 80 on the Shore A scale as Applicant has appeared to place no criticality on the claimed range (Applicant’s specification [0015]) and since it has been held that “[i]n cases where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie ”.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Nordt as combined in view of Summit and in further view of Ledezma discloses the invention as described above.
Nordt as combined in view of Summit and in further view of Ledezma does not disclose webs of sheet material comprised of an elastomeric material having a durometer of 25 to 45 on the Shore A scale.  
Watts teaches an analogous brace (Fig. 2 )and analogous webs of sheet material 7 (second part 7 of orthosis, [0052])  having  a durometer of 25 to 45 on the Shore A scale ([0056], [0081].  
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide the webs of sheet material of a brace for a joint of a body of Nordt/Summit/Ledezma to be comprised of an elastomeric material having a durometer of  25 to 45 on the Shore A scale  as taught by Watts, in order to provide an improved brace that is comfortable to the user.
Further, It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide the durometer of the webs of sheet material of a brace for a joint of a body of Nordt/Summit/Ledezma/Watts is 25 to 45 on the Shore A scale, as Applicant appears to have placed no criticality on the claimed range (see Applicant’s specification [0066]) and since it has been held that “[i]n cases where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Nordt as combined in view of Summit, Ledezma and in further view of Watts discloses the invention as described above.
Nordt/Summit/Ledezma/Watts does not disclose the webs of sheet material comprised of an elastomeric material having a stickiness of 000.5 to 30 N/100 in accordance with ASTM peel strip test 3330D at 90°.
Bushby teaches an analogous orthosis 504 (plantar fascia support system 504, [0092]) with analogous webs of sheet material 508 (backing or support layer 508, [0093]) having a stickiness 512 (adhesive layer 512 (sheet 500 of material, [0092]) for the purpose of holding the support layer against the user’s foot for the duration of use ([0098]).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide the webs of sheet material comprised of an elastomeric material of a brace for a joint of a body of Nordt/Summit/Ledezma/Watts with an adhesion layer, as taught by Bushby in order to provide an improved brace which can held against the user’s limb (Bushby, [0098]).
The combination of  Nordt/Summit/Ledezma/Watts/Bushby discloses the invention as described above.
The combination of Nordt/Summit/Ledezma/Watts/Bushby fails to disclose the webs of sheet material comprised of an elastomeric material having a stickiness of 000.5 to 30 N/100 mm in accordance with ASTM peel strip test 3330D at 90°.

It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the webs of sheet material comprised of an elastomeric material and having stickiness of a brace for a joint of a body of Nordt/Summit/Ledezma/Watts/Bushby, have a stickiness of  000.5 to 30 N/100 mm as taught by Wokovich, so as to provide an improved brace for a joint with a gentle adhesive for skin for the brace. 
Further, It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the brace of Nordt/Summit/Ledezma/Watts/Bushby/Wokovich, having webs of sheet material comprised of an elastomeric material and having stickiness, has a stickiness of  000.5 to 30 N/100 mm, as Applicant appears to have placed no criticality on the claimed range (see Applicant’s specification [0066]) and since it has been held that “[i]n cases where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GINA MCCARTHY whose telephone number is (408)918-7594. The examiner can normally be reached Monday - Friday, 7:00-3:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on 571-270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/G.M./Examiner, Art Unit 3786                  

/ALIREZA NIA/Supervisory Patent Examiner, Art Unit 3786